IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

 STATE OF WASHINGTON,            )                     No. 78036-1-I
                                 )
                     Respondent, )
                                 )
               v.                )
                                 )                     UNPUBLISHED OPINION
 PARKS, AUSTIN JOHN,             )
 DOB: 10/19/1988,                )
                                 )
                     Appellant.  )

       BOWMAN, J. — Austin John Parks appeals his jury convictions of two

counts of third degree assault. Parks contends that (1) the trial court abused its

discretion by denying his motion for new counsel, (2) the State improperly

commented on his prearrest silence, (3) the prosecutor engaged in misconduct

by misstating the law of self-defense, (4) he received ineffective assistance of

counsel at trial, (5) cumulative error deprived him of a fair trial, and (6) we should

strike certain legal financial obligations from his judgment and sentence. We

affirm the convictions but remand to the trial court to strike the criminal filing fee,

DNA1 collection fee, and nonrestitution interest from his judgment and sentence.




       1   Deoxyribonucleic acid.


     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 78036-1-I/2


                                              FACTS

        On the evening of December 17, 2015, Lisa Driscoll and her adult son

George Miller drove to the Marysville Papa John’s to pick up a pizza. While

waiting for their order, Miller walked to a neighboring smoke shop. After picking

up their food, Driscoll left Papa John’s and drove partway into the “only parking

spot available” in front of the smoke shop to wait for Miller. She did not “pull all

the way into” the parking spot.

        Parks and his girlfriend Tonya Morgan2 drove into the crowded lot looking

for a parking space. They stopped behind Driscoll’s car and Morgan reached

over from the passenger seat to honk the horn. Driscoll saw the car “immediately

behind me” and Morgan standing outside of Parks’ car. She heard Morgan

“screaming” at her. Driscoll conveyed3 that she was not ready to leave the

parking space. The two women “briefly” argued and Morgan went back to the

passenger side of Parks’ car.

        Driscoll “couldn’t pull forward because of the island” and “couldn’t back up

because of [Parks’] car,” so she started to get out of her car to “see how close

they were to the bumper” of her car. Parks got out of his car “angry and yelling”

at Driscoll to move her car. The two began to argue near the rear of Driscoll’s

car. While Driscoll and Parks were arguing, Miller returned from the smoke shop.

He stood at the passenger door of Driscoll’s car and started to argue with Parks

while Driscoll “immediately went to the driver’s side” of her car to leave.


        2 Tonya Morgan and Parks later married. We refer to Morgan by her maiden name for
clarity and intend no disrespect by doing so.
        3  Driscoll claims she told Morgan, “You can’t have it right now.” Morgan testified that
Driscoll “started screaming profanities” and “flipped me off.”


                                                 2
No. 78036-1-I/3


       Amy Ebert, a customer in the smoke shop who was in the checkout line

behind Miller, walked out of the store “a minute or less” after Miller. She saw the

argument. According to Ebert, Driscoll “was not out of her car” at that time and

Parks “has the [driver’s side] door open and is outside [his] car.” Ebert testified

that while Miller was “standing at the passenger side of [Driscoll’s] car,” she

heard “elevated voices” and saw Driscoll then get “out of her vehicle as well[,]

asking what I presume is her son to get back into the car because they’re

leaving.” Ebert testified that she heard a “lot of swear words . . . from both sides.

You know, do you want to go? I’ll kick your ass. Things of that nature going

back and forth between [Parks and Miller].” Ebert testified that the verbal

argument escalated but she did not see any physical touching.4 She said that

everyone stayed “in the same spot”—Parks stood just outside his open driver’s

side door, Miller remained at the passenger side of Driscoll’s car, and Driscoll

stood “outside of her car on the driver’s side” telling Miller that “we’re leaving.”

       Ebert then saw Parks “duck into his car” and pull out a can of pepper

spray “very quickly.” Ebert testified that Parks “instantly” sprayed Driscoll for

several seconds “at a very close range” from her head to her knees. Miller

started to move around the back of Driscoll’s car and Parks sprayed him as well.

Ebert watched as Parks immediately “gets in his car, backs up, and pulls out of

the parking lot.”

       All of the witnesses described the entire incident as “quick.” Ebert testified

that the “whole thing lasted probably less than 25 seconds all together.” On


       4 Ebert testified, “There — you know, there was banter going on back and forth between
the two males, but physical, like touching or anything, no.”


                                              3
No. 78036-1-I/4


cross-examination, Ebert clarified that the time from Parks and Miller arguing to

when Parks pepper sprayed Driscoll was “a little bit longer than 25 seconds, but I

think the whole incident was under three minutes.”

       Driscoll had her cell phone in her hand during the entire altercation and

“was already on the phone with [911].” She gave the police the license plate

number of the car Parks was driving. Parks also called 911. Parks reported that

“he had sprayed somebody with pepper spray” but hung up before giving any

details.

       Morgan testified that Parks acted in self-defense and pepper sprayed

Miller first. She claimed Miller “kept coming towards” Parks in an aggressive

manner, “hollering” and “screaming,” prompting Parks to reach for the pepper

spray. She said that Parks warned Miller to stop before Parks sprayed him in the

eyes for “[j]ust a second.” She testified that Parks then sprayed Driscoll because

she assaulted Parks as he sprayed Miller. According to Morgan, Parks “kept

telling her to get off me” before he pepper sprayed Driscoll.

       Morgan testified that because Parks got some of the pepper spray in his

eyes, she “got [him] into the back seat" and drove away. Morgan said she called

911 from Parks’ phone using the “speaker phone” function so that they were both

on the call with the 911 dispatcher. Morgan did not remember ending the 911

call. It was her “understanding [that] a police officer was supposed to contact us

by phone.”

       Police later tried to contact Parks as part of their investigation. They left

messages at the phone number Parks used to call 911 and with Parks’ mother.




                                          4
No. 78036-1-I/5


Parks did not respond. After several unsuccessful attempts to reach Parks, the

police referred the case to the prosecutor’s office.

       The State charged Parks with one count of assault of Driscoll in the third

degree and one count of assault of Miller in the third degree. Before trial, Parks

made a motion to discharge his court-appointed attorney. The court denied his

motion.

       A jury convicted Parks of both charges. The court sentenced Parks within

the standard range and imposed restitution, a $200 criminal filing fee, a $500

victim assessment, and a $100 DNA collection fee. Parks appeals.

                                     ANALYSIS

                           Motion To Discharge Counsel

       Parks argues that the court abused its discretion by denying his motion to

discharge his court-appointed attorney before trial. We disagree.

       We review a trial court’s decision not to appoint new counsel for abuse of

discretion. State v. Varga, 151 Wash. 2d 179, 200, 86 P.3d 139 (2004). A court

abuses its discretion when its decision is manifestly unreasonable or based on

untenable grounds. State v. Quismundo, 164 Wash. 2d 499, 504, 192 P.3d 342

(2008).

       A defendant “has no constitutional right to his choice of appointed

counsel.” State v. Stenson, 132 Wash. 2d 668, 765-66, 940 P.2d 1239 (1997). To

warrant substitution of counsel, the defendant must show “ ‘good cause,’ ” such

as a conflict of interest, an irreconcilable conflict, or a complete breakdown in

communication. State v. Davis, 3 Wash. App. 2d 763, 790, 418 P.3d 199 (2018)




                                          5
No. 78036-1-I/6


(quoting State v. Thompson, 169 Wash. App. 436, 457, 290 P.3d 996 (2012)). The

court should grant a motion to discharge only where conflicts between appointed

counsel and the defendant are so significant that they would prevent an

adequate defense. Stenson, 132 Wash. 2d at 734. A trial court considering a

motion to discharge appointed counsel must “ ‘inquire thoroughly into the factual

basis of the defendant’s dissatisfaction’ sufficient to reach an informed decision.”

Davis, 3 Wash. App. 2d at 7905 (quoting Thompson, 169 Wash. App. at 462).

       Parks claims that the trial court abused its discretion in denying his motion

to discharge counsel because it failed to engage in “any inquiry of any kind” as to

the basis of Parks’ dissatisfaction with his attorney. He contends that the court

failed to inform itself of the facts on which to exercise its discretion as required by

State v. Lopez, 79 Wash. App. 755, 904 P.2d 1179 (1995).

       In Lopez, the defendant told the court that he wanted “ ‘a different attorney

because this one isn’t helping me at all.’ ” Lopez, 79 Wash. App. at 764. The court

responded, “ ‘I’m not going to appoint you another attorney.’ ” Lopez, 79 Wn.

App. at 764. Division Three of our court determined that such a summary denial

of a request to discharge counsel without inquiring into any of the reasons for the

defendant’s dissatisfaction with his attorney is an abuse of the court’s discretion.

Lopez, 79 Wash. App. at 767.

       But here, Parks clearly expressed the reasons that he wanted to

discharge his attorney. During the hearing on Parks’ motion for new counsel, his




       5   Internal quotation marks omitted.


                                               6
No. 78036-1-I/7


attorney read the court a letter Parks wrote detailing his complaints. The letter

states, in pertinent part:

       “I voiced my frustrations to [defense counsel] regarding her lack of
       communication with me. At that time she told me to come to court
       an hour early so that her and I could meet before court started.
               “On January 6th, 2016, I did exactly that. I arrived at court at
       9:30 a.m. to meet with [defense counsel]. She was not able to
       meet with me until 10:15 a.m. It was a very brief meeting. . . .
               “ . . . [She] had an extremely poor attitude and was very
       rude . . . . Her behavior was very unprofessional.
               “I . . . also feel that [defense counsel] is not representing me
       fairly. For instance, on January 6th, 2017, . . . she asked me a few
       specific questions regarding my case. When I answered her
       questions truthfully and honestly, she called me a liar and
       repeatedly stated that she knew I was lying, that I needed to tell her
       the truth.
               “I strongly feel that I can no longer work with [defense
       counsel] to resolve these legal matters.”

       The court gathered more information before issuing its ruling. The court

asked the prosecutor and Parks’ attorney to respond and gave Parks a second

chance to address the court:

               THE COURT: Okay. And is the State taking any position?
               [PROSECUTOR]: I’m skeptical of some of the alleged
       facts written into those letters and I’m also somewhat
       unsympathetic that he had to allegedly wait some time for [defense
       counsel] to talk to him given his tardiness at court this morning.
               And, also, it doesn’t appear that he’s met the standard in
       regards to asking for new counsel. He certainly is entitled to
       counsel but not to counsel of his choosing. So the State is eager to
       move these cases forward and asks the Court to deny that motion
       at this time.
               THE COURT: Alright. And do you have any response?
               [DEFENSE COUNSEL]: No, Your Honor.
               ....
               ....
               . . . I don’t know if Mr. Parks has anything further he’d like to
       add for the Court.
               THE DEFENDANT: No.




                                          7
No. 78036-1-I/8


              THE COURT: Okay. So it sounds like, in kind of cutting
        through all of this, there was a missed appointment. Then there
        was some problem, again, connecting, leading to some frustration.
              I think I would agree; I don’t think that what I have heard
        meets the standard for assigning new counsel. So I am going to
        deny the request.

        Parks clearly expressed his reasons for requesting a new attorney and the

court did not abuse its discretion in denying his motion to discharge counsel.

                                      Prearrest Silence

        Parks argues that we should reverse his convictions because the State

impermissibly commented on his prearrest silence in violation of the Fifth

Amendment to the United States Constitution and article I, section 9 of the

Washington Constitution. We disagree.

        We first note that Parks cites State v. Easter, 130 Wash. 2d 228, 922 P.2d
1285 (1996), in support of his argument. He acknowledges that Salinas v.

Texas, 570 U.S. 178, 133 S. Ct. 2174, 186 L. Ed. 2d 376 (2013), and State v.

Magana, 197 Wash. App. 189, 389 P.3d 654 (2016),6 have specifically abrogated

Easter and its progeny.7 But Parks claims that the self-incrimination provision in

article I, section 9 of the state constitution is more protective than the provision in

the Fifth Amendment. And he contends that the court in Magana reached its




        6 Abrogated on other grounds by State v. Johnson, 4 Wash. App. 2d 352, 421 P.3d 969,

review denied, 192 Wash. 2d 1003, 304 P.3d 260 (2018).
        7  In Salinas, the United States Supreme Court determined that absent an express
invocation of the right to silence, the Fifth Amendment is not an obstacle to the State’s
introduction of a suspect’s prearrest silence as evidence of guilt. Salinas, 570 U.S. at 191.
“Legally, this is not an area where our state’s constitution affords greater protection than the
federal constitution.” Magana, 197 Wash. App. at 195. As a result, “the Fifth Amendment analysis
set forth in Easter, [State v.]Lewis[, 130 Wash. 2d 700, 707, 927 P.2d 235 (1996)], and their progeny
is no longer good law.” Magana, 197 Wash. App. at 195.


                                                8
No. 78036-1-I/9


conclusion without engaging in a Gunwall8 analysis, so he urges this court to

conduct such an analysis here. Because we conclude that the State did not

improperly comment on Parks’ prearrest silence, we need not conduct a Gunwall

analysis.

       A comment on a defendant’s silence occurs when the State uses a

defendant’s constitutionally protected silence to its advantage, “either as

substantive evidence of guilt or to suggest to the jury that the silence was an

admission of guilt.” Lewis, 130 Wash. 2d at 707. For example, in Easter, our

Supreme Court determined that an officer’s characterization of Easter’s prearrest

silence as evidence that he was “ ‘trying to hide or cloak’ ” his guilt was an

impermissible comment. Easter, 130 Wash. 2d at 233, 241. Similarly, in State v.

Keene, 86 Wash. App. 589, 592, 594, 938 P.2d 839 (1997), a detective’s testimony

that she warned Keene that she would turn his case over to prosecutors if he did

not contact her, coupled with the prosecutor’s argument to the jury highlighting

Keene’s failures to contact the detective and asking the jury if these were “ ‘the

actions of a person who did not commit these acts,’ ” rose to impermissible

comments.

       In contrast, our Supreme Court determined in Lewis that a detective’s

testimony that he called Lewis and told him “ ‘if he was innocent he should just

come in and talk to me about it’ ” was not a comment on the defendant’s

prearrest silence. Lewis, 130 Wash. 2d at 703, 705-06. The court emphasized that

“[t]he detective did not say that Lewis refused to talk to him, nor did he reveal the



       8   State v. Gunwall, 106 Wash. 2d 54, 720 P.2d 808 (1986).


                                               9
No. 78036-1-I/10


fact that Lewis failed to keep appointments.” Lewis, 130 Wash. 2d at 706. Also,

“[t]here was no statement made during any other testimony or during argument

by the prosecutor that Lewis refused to talk with the police,” nor was there “any

statement that silence should imply guilt.” Lewis, 130 Wash. 2d at 706.

      Here, Marysville Police Officer Bryant Gerfin testified about his efforts to

reach Parks as follows:

      Q.     Did you make any efforts to contact that person [who called
             911 and reported they had pepper sprayed someone] by
             phone?
      A.     I did.
      Q.     And tell us about that. What efforts did you make?
      A.     I called multiple times to the phone number hoping to make
             contact and I wasn’t able to.
      Q.     And was there a voicemail at all?
      A.     There was not. There was no voicemail set up.
      Q.     How many times do you think you called that phone
             number?
      A.     At a very minimum, three or four.
      ....
      Q.     When you went to the address that you believed was
             associated with that license plate, was Mr. Parks at that
             address?
      A.     He was not.
      Q.     Were you able to speak with him at that time?
      A.     I was not.

      And Detective Christopher Jones testified:

      Q.     . . . [W]hat else did you do in this case?
      A.     Eventually I contacted Mr. Parks’ mother.
      Q.     Okay. And what was your reason for contacting Mr. Parks’
             mother?
      A.     To see if she could get in touch with him.
      Q.     And up until this point, had you been able to — had law
             enforcement been able to contact Mr. Parks?
      A.     No.
      Q.     Now, when you contacted Mr. Parks’ mother, were you able
             to get any information in order to contact him?
      A.     No.




                                        10
No. 78036-1-I/11


        Q.      So after calling her, at any point in the investigation were you
                able to speak with him about what happened?
        A.      No.

        This case is like Lewis. The officers did not testify that Parks failed to

attend appointments or that he refused to speak with the police. Nor did the

prosecutor elicit any testimony that Parks purposefully refused to contact the

police. Indeed, Parks himself elicited the only testimony that he was at all aware

of the efforts of law enforcement to reach him. Defense counsel asked Morgan:

        Q.      . . . So at some point during this period while were you in
                California, did you speak with [Parks’] mother?
        A.      Yes.
        Q.      And from that conversation you learned that police officers
                had contacted her?
        A.      Yes.

        Further, the prosecutor did not try to use the testimony about law

enforcement’s efforts to contact Parks to the State’s advantage.9 The State did

not argue that Parks’ failure to contact the police was substantive evidence of

guilt or suggest to the jury that it was an admission of guilt. The officers’

testimony did not amount to an improper comment on Parks’ prearrest silence.

                                   Prosecutorial Misconduct

        Parks argues that the prosecutor “grossly misstated the law of self-

defense” and impermissibly shifted the burden of proof to the defense. We

conclude that the prosecutor’s remarks were improper but that Parks waived his




          9 Parks claims that the State used his silence to its advantage because the officers

testified that they “referred the case to the prosecutor’s office precisely because Parks did not
return their calls and provide his ‘side of the story.’ ” But this misconstrues Detective Jones’
testimony about why he referred the case to the prosecutor after failing to reach Parks. He
explained that “[y]ou always want to try to get every side of the story, but at some point you just
go with what you have.”


                                                 11
No. 78036-1-I/12


claim of prosecutorial misconduct.

       To show prosecutorial misconduct, the defendant must establish that the

prosecutor’s conduct was both improper and prejudicial in the context of the

entire record and the circumstances at trial. State v. Thorgerson, 172 Wash. 2d
438, 442, 258 P.3d 43 (2011). When a defendant fails to object to prosecutorial

misconduct at trial, he is deemed to have waived any error unless the

prosecutor’s conduct was so flagrant and ill intentioned that an instruction could

not have cured the resulting prejudice. State v. Emery, 174 Wash. 2d 741, 760-61,

278 P.3d 653 (2012). Under this heightened standard, the defendant must show

that “ ‘no curative instruction would have obviated any prejudicial effect on the

jury’ ” and that the misconduct resulted in prejudice that “ ‘had a substantial

likelihood of affecting the jury verdict.’ ” Emery, 174 Wash. 2d at 761 (quoting

Thorgerson, 172 Wash. 2d at 455). We review alleged improper statements by the

State in the context of the argument as a whole, the issues involved in the case,

the evidence referenced in the statement, and the trial court’s jury instructions.

State v. Anderson, 153 Wash. App. 417, 427, 220 P.3d 1273 (2009).

       RCW 9A.16.020 provides:

       The use, attempt, or offer to use force upon or toward the person of
       another is not unlawful in the following cases:
             ....
             (3) Whenever used by a party about to be injured, or by
       another lawfully aiding him or her, in preventing or attempting to
       prevent an offense against his or her person, or a malicious
       trespass, or other malicious interference with real or personal
       property lawfully in his or her possession, in case the force is not
       more than is necessary.

“Necessary” means “that no reasonably effective alternative to the use of force




                                         12
No. 78036-1-I/13


appeared to exist and that the amount of force used was reasonable to effect the

lawful purpose intended.” RCW 9A.16.010(1).

       Parks contends that the prosecutor “misrepresented the point at which

Parks needed to consider reasonable alternatives” to the use of force. The

prosecutor argued in rebuttal:

              There wasn’t self-defense here based on the evidence.
       When you look at lawful force, it has to be necessary. . . .
              ....
              Was it necessary? There is no duty to retreat. And you may
       not consider it as a reasonable alternative. But a reasonable
       alternative, how about when you get there, just park in another
       space? What about when you get there, not escalate the situation.
       Getting in an argument. Excuse me, ma’am, we’d like to park in
       this space. Would you mind moving your car? Screw you. But
       we’d like to park in this space. Screw you. Did it require an
       escalation if that’s really what happened? Were there reasonable
       alternatives here? Absolutely.

       We agree with Parks that the prosecutor’s remarks were a misstatement

of the law. “The justification of self-defense must be evaluated from the

defendant’s point of view as conditions appeared to [him] at the time of the act.”

State v. Allery, 101 Wash. 2d 591, 594, 682 P.2d 312 (1984); RCW 9A.16.020(3).

Here, according to Morgan’s testimony, “the time of the act” was when Miller

“started coming towards [Parks]” in an aggressive manner. Not while Parks was

looking for a parking spot nor when Morgan asked Driscoll to move her car.

       But a curative instruction could have alleviated any prejudice from the

prosecutor’s remarks. Before closing argument, the trial court properly instructed

the jury that the use of force is lawful “when the force is not more than is

necessary” and that “[n]ecessary means that, under the circumstances as they

reasonably appeared to the actor at the time, . . . no reasonably effective



                                         13
No. 78036-1-I/14


alternative to the use of force appeared to exist.” Had Parks objected to the

prosecutor’s remarks, the trial court could have reiterated the proper instructions,

which would have eliminated any possible confusion and cured any potential

prejudice. Parks waived his claim of prosecutorial misconduct.

                         Ineffective Assistance of Counsel

       Parks claims that his attorney was ineffective because she did not object

to testimony about his prearrest silence or to the prosecutor’s improper

comments in closing argument.

       To establish ineffective assistance of counsel, a defendant must show that

the attorney’s performance fell below an objective standard of reasonableness

and that the deficiency prejudiced the defendant. Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). We need not determine

whether counsel’s performance was deficient before examining the prejudice

suffered by the defendant as a result of the alleged deficiencies. Strickland, 466
U.S. at 697. “If it is easier to dispose of an ineffectiveness claim on the ground of

lack of sufficient prejudice, that course should be followed.” Strickland, 466 U.S.

at 697.

       To establish prejudice resulting from ineffective assistance of counsel, a

defendant must show that there is a “ ‘reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.’ ” State v. Thomas, 109 Wash. 2d 222, 226, 743 P.2d
14
No. 78036-1-I/15


816 (1987)10 (quoting Strickland, 466 U.S. at 694). It is not enough for the

defendant to show that the errors “had some conceivable effect” on the outcome

of the proceeding. Strickland, 466 U.S. at 693.

       Parks first argues that his attorney’s failure to object to law enforcement

testimony about his prearrest silence was deficient. Parks’ argument fails

because the testimony was not an improper comment on his prearrest silence.

       Parks next argues that his attorney was ineffective because she failed to

object to the prosecutor’s improper remarks in closing argument. Parks contends

that the prosecutor “encouraged the jury to nullify the law and convict Parks

because his actions leading up to the imminent need to use force” were

“unreasonable.” He claims that it is “all too likely that the jury did as the State

asked, declining to find Parks’ actions justified because of his behavior

beforehand.” We disagree.

       The inordinate focus of this case was not on whether Parks should have

left the scene as a reasonable alternative to self-defense. Rather, the parties

devoted nearly all of their closing remarks to whether Parks faced a credible

threat worthy of self-defense at all.

       Morgan testified that Parks was standing at the driver’s door of his car

when Miller moved toward him aggressively. She claimed that Parks warned

Miller to stop, but Miller continued toward him, forcing Parks to pepper spray

Miller. And Morgan testified that Driscoll forced Parks to pepper spray her

because Driscoll attacked him while he was defending himself against Miller.



       10   Emphasis omitted.


                                          15
No. 78036-1-I/16


Defense counsel argued during closing that Morgan’s testimony was credible and

that the actions of Miller and Driscoll justified Parks’ use of pepper spray to

defend himself.

       Driscoll and smoke shop customer Ebert both contradicted Morgan’s

testimony that Parks acted in self-defense. They testified that Driscoll was

standing by the driver’s side door of her car when Parks pepper sprayed her first.

They both testified that Miller was standing at the passenger side door of

Driscoll’s car until the moment Parks sprayed Driscoll. Ebert also testified that

Miller was trying to come to Driscoll’s aid and had just started to move around the

back of Driscoll’s car when Parks pepper sprayed him. The State argued that

Driscoll and Ebert’s testimony was more credible and that Parks overreacted

when he sprayed Driscoll and Miller. The prosecutor told the jury that such

“force” was “[n]ot necessary. Not needed. Not required.”

       Additionally, as discussed earlier, the court properly instructed the jury on

the law of self-defense. We presume that jurors follow the court’s instructions

absent evidence to the contrary. State v. Kirkman, 159 Wash. 2d 918, 928, 155
P.3d 125 (2007). Parks has not shown a reasonable probability that the outcome

of his trial would have been different had his attorney objected to the prosecutor’s

improper remarks.

                                  Cumulative Error

       Parks argues for reversal under the cumulative error doctrine. Applying

the cumulative error doctrine is “limited to instances when there have been

several trial errors that standing alone may not be sufficient to justify reversal but




                                          16
No. 78036-1-I/17


when combined may deny a defendant a fair trial.” State v. Greiff, 141 Wash. 2d
910, 929, 10 P.3d 390 (2000). The doctrine does not apply when errors have

“little or no effect” on a trial’s outcome. Greiff, 141 Wash. 2d 910 at 929.

       Parks fails to establish several trial errors. The cumulative error doctrine

does not apply here.

                            Legal Financial Obligations

       Parks argues that we should strike the criminal filing fee, DNA collection

fee, and nonrestitution interest from his judgment and sentence under

ENGROSSED SECOND SUBSTITUTE HOUSE BILL 1783, 65th Legislature, Regular

Session (Wash. 2018), and State v. Ramirez, 191 Wash. 2d 732, 747-50, 426 P.3d
714 (2018). The State concedes that legislative action has eliminated the trial

court’s authority to impose these legal financial obligations. We agree.

       We affirm Parks’ convictions for third degree assault but remand to strike

the criminal filing fee, DNA collection fee, and nonrestitution interest from his

judgment and sentence.




WE CONCUR:




                                         17